Exhibit 10.25

 

FOURTH AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This FOURTH AMENDMENT TO EMPLOYMENT AGREEMENT (this “FOURTH AMENDMENT”) is
executed December 29, 2008, but effective as of January 1, 2005, by and between
GeoPetro Resources Company, a California corporation (“Company”) and David V.
Creel (“Employee”).

 

RECITALS

 

A.            Company and Employee are parties to that certain Employment
Agreement dated April 28, 1998 (the “Original Agreement”), to that certain First
Amendment to Employment Agreement dated June 15, 2000, to that certain Second
Amendment to Employment Agreement dated May 12, 2003, and to that Third
Amendment to Employment Agreement, dated January 1, 2005.  The Original
Agreement, as amended through and including the Third Amendment, is referred to
herein as the “Agreement.”

 

B.            The parties hereto now wish to amend the Agreement as set forth
below.

 

NOW THEREFORE, Company and Employee hereby agree as follows:

 

1.                                       Amendment of Agreement.

 

(a)                                  The following sentence is added to the end
of Section 9(d) of the Agreement:

 

No payment shall be made under this Section 9(d) unless such Involuntary
Termination results in Employee’s “Separation from Service” with the Company
within the meaning of Section 1.409A-1(h) of the Treasury Regulations, which
provides that, whether a Separation from Service has occurred is determined
based on whether the facts and circumstances indicate that Employee and the
Company reasonably anticipated that no further services would be performed by
Employee after such resignation or termination or that the level of bona fide
services Employee would perform after such date (whether as an employee or as an
independent contractor) would permanently decrease to twenty percent (20%) or
less of the average level of bona fide services performed over the immediately
preceding thirty-six (36) month period.

 

(b)                                 The following sentence is added to the end
of Section 9(g) of the Agreement:

 

No payment shall be made under this Section 9(g) unless such Involuntary
Termination results in Employee’s “Separation from Service” with the Company as
defined in Section 9(d) above.

 

--------------------------------------------------------------------------------


 

(c)                                  The following paragraph is added to the end
of Section 9 of the Agreement:

 

Payments made in respect of Employee’s pro rata Basic Salary through the date of
termination under either Section 9(c), Section 9(e), or Section 9(f) shall be
payable within thirty (30) days of such termination.

 

(d)                                 Section 15 is added to the Agreement to read
in its entirety as follows:

 

Section 409A of the Code.  This Agreement is intended to comply with
Section 409A of the Code and shall be interpreted in accordance with such
Section and Department of Treasury regulations and other interpretive guidance
issued thereunder including, without limitation, any such regulations or other
guidance issued after the effective date of this Agreement.  If Company
determines that this Agreement may or does not comply with Section 409A of the
Code, Company may adopt such amendments to this Agreement (without Employee’s
consent) or adopt other policies and procedures (including amendments, policies
and procedures with retroactive effect), or take any other actions, that Company
determines are necessary or appropriate to (i) exempt this Agreement from the
application of Section 409A of the Code, (ii) preserve the intended tax
treatment of the benefits provided hereunder, or (iii) comply with the
requirements of Section 409A of the Code; provided further, notwithstanding
anything contained herein to the contrary, any provision hereof which is
inconsistent with the applicable requirements of Section 409A of the Code or any
provision not set forth which should be included herein in order to comply with
the applicable requirements of Section 409A of the Code shall be deemed revised
or included herein, as the case may be, in a manner consistent therewith
automatically, without any action of Company or Employee.  Any reimbursements
from the Company to Employee shall be subject to the following rules: (i) The
amount eligible for reimbursement in one calendar year shall not affect the
amount eligible for reimbursement in any other calendar year; provided, however,
that, in the case of an arrangement for the reimbursement of medical expenses
referred to in Section 105(b) of the Code, such arrangement may provide for a
limit on the amount of expenses that may be reimbursed over some or all of the
period in which such reimbursement arrangement remains in effect; (ii) Such
reimbursement shall be made on or before the last day of the calendar year
subsequent to the calendar year in which the corresponding expense was incurred;
and (iii) In no event shall any right to reimbursement be subject to liquidation
or exchange for another benefit.

 

2.             Integration.  To the extent of any inconsistencies between the
terms and conditions of the Agreement as amended prior to the date hereof and
those of this Fourth

 

2

--------------------------------------------------------------------------------


 

Amendment, this Fourth Amendment shall govern.  Except to the extent that the
provisions of the Agreement prior to the date hereof are so superseded, they
shall remain if full force and effect.

 

3.             Counterparts.  This Fourth Amendment may be executed in one or
more counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.

 

IN WITNESS WHEREOF, Company and Employee have executed this Fourth Amendment as
of the date first above written.

 

 

GEOPETRO RESOURCES COMPANY

 

 

 

 

 

/s/ Stuart J. Doshi

 

/s/ David V. Creel

By: Stuart J. Doshi

 

David V. Creel

Title: President and CEO

 

 

 

3

--------------------------------------------------------------------------------